DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the first species or the embodiment characterized by a device having a cooing surface facing the bottle and a heat generating surface facing away from the bottle as well as a coolant that cools the heat generating surface of the device, readable on claims 1 through 7, in the reply filed on February 5, 2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected second species or the embodiment characterized by a device having a cooling surface facing away from the bottle and a heat generating surface facing the bottle as well as a warming medium that warms the cooling surface of the device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims, for example: the remaining amount detector as recited in claims 5 and 6.  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities: the specification separately cites a “remaining amount detector” solely in paragraph [0109] without any reference character associated therewith and a “remaining amount sensor 1103” in paragraph [0052] and several occurrences subsequent to paragraph [0052]. Due to the inconsistent terminology used, it is not clear whether or not these two terms are or are not intended to refer to the same element.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A bottle storage including a Peltier device” or similar, as appropriate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain grammatical and idiomatic errors. 
Also, the apparatus claims contain numerous limitations reciting process steps specifying the operation of various elements of the inventive device. For example, claim 1 recites that “cooling on the cooling surface is performed by current flowing to the device”, claim 2 recites that a controller “controls the cooling on the cooling surface by controlling the current flowing to the device”, claim 3 recites that the controller “controls the cooling on the cooling surface in accordance with the measured temperature”, claim 4 recites that the controller “controls the cooling on the cooling surface of at least one of 
Base claim 1 recites a cooling-warming apparatus in lines 3 and 4 of the claim and then additionally recites a device having a cooling surface facing the bottle and a heat generating surface facing away from the bottle in lines 5 and 6 of the claim. Dependent claim 7 then further recites that the device is a Peltier device. However, based on the original disclosure (i.e., paragraph [0033] and paragraph [0098]), and as best can be understood by the examiner, the device having a cooling surface facing the bottle and a heat generating surface facing away from the bottle is part of the cooling-warming apparatus and not a separate and additional element. Furthermore, also based on the original disclosure (i.e., paragraph [0033] and paragraph [0098]), and as best can be understood by the examiner, the device having a cooling surface facing the bottle and a heat generating surface facing away from the bottle is a Peltier device and not any other kind of device. Therefore, the separate recitations of a cooling-warming apparatus and of a device having a cooling surface facing the bottle and a heat generating surface facing away from the bottle as two separate elements in base claim 
There is insufficient antecedent basis in the claims for the limitations “the devices” [claim 4, line 2; claim 4, line 4; claim 6, line 2; claim 6, line 4]; and, “contents of the bottle” [claim 5, lines 2-3; claim 5, line 5]. With regard to the former, it is recommended replacing “the devices” (or, “a plurality of the devices” and “the plurality of the devices”, respectively) with “devices” (i.e., “a plurality of devices” and “the plurality of devices”, respectively). With regard to the latter, recommend replacing “contents of the bottle” with either “the contents of the bottle” (i.e., the bottle inherently having contents, even if it is only atmospheric air) or with “any contents of the bottle”.
Claims 5 and 6 recite “a remaining amount detector” but this element is only mentioned once in the specification (i.e., in paragraph [0109]) without any reference character associated therewith; this element is also not shown in the drawings as required. At the same time, the term “remaining amount sensor 1103” appears in paragraph [0052] of the specification and in several occurrences subsequent to 
Any claim not specifically mentioned above is at least rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 through 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flinner et al. (US 2006/0053805 A1).
Flinner et al. discloses a bottle storage essentially as claimed, including, for example, with respect to claim 1 of the instant application: a container 7 that contains a bottle 11; a cooling-warming apparatus surrounding a position where the bottle 11 is contained in the container 7 as shown in Figure 1; a device (i.e., Peltier device) having a 
With respect to claim 2 of the instant application, Flinner et al. further discloses a controller (i.e., control circuit 24) that controls the cooling on the cooling surface or heat sink 3 by controlling the current flowing to the device (i.e., see paragraph [0034]).
With regard to claim 3 of the instant application, Flinner et al. further discloses a temperature sensor 25 that measures the temperature of the bottle 11 (i.e., by generally measuring the temperature at the outer surface of the bottle 11 as shown in Figure 1), wherein the controller (i.e., control circuit 24) controls the cooling on the cooling surface or heat sink 3 in accordance with the measured temperature (i.e., see paragraph [0034]).
With regard to claim 4 of the instant application, Flinner et al. discloses a plurality of devices (i.e., a plurality of source-sink pairs; see paragraph [0028]), wherein the controller (i.e., control circuit 24) controls the cooling on the cooling surface or heat sink 3 of at least one of the plurality of the devices in accordance with the measured temperature (i.e., see paragraph [0028], paragraph [0032], and paragraph [0034]).
With regard to claim 7 of the instant application, Flinner et al. discloses that the device is a Peltier device (i.e., see paragraph [0028]).
The reference thus reads on the claims.
The non-application of prior art against claims 5 and 6 should not be construed as an indicator of allowable subject matter in the claims but rather as an indicator of the extent to which the claims are indefinite such that a clear determination of the patentability or lack thereof cannot be made at this time by the examiner without undue speculation on the part of the examiner.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763